Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications:  amendment filed on December 3, 2020.
	This application has been examined.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-8, 14-17, 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hutton et al. (US Pat No. 9106229).  
In regard to claim 1, Hutton et al. disclose a system, comprising: a plurality of dies (items 10-1, 10-2 of figure 5 or item 260 of figure 10A); an active interposer (item 108 of figure 5) coupled to the plurality of die (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Hutton discloses a cross-sectional side view of interposer 108 showing some of the different possible routing connections that can be made using programmable interconnect fabric 200. As shown in FIG. 5, programmable interconnect circuitry 200 may be used for routing signals between different dies that are mounted on an interposer 108 (e.g., die 10-1 may be coupled to die 10-2 via inter-die routing path 230). Programmable interconnect circuitry 200 may also be used for routing signals from one or more off-interposer devices (e.g., die 10-1 may be coupled to one or more existing vertically-stacked die and/or to one or more existing off-interposer devices via path 232 and flip-chip bump 120). See col. 8, lines 56-65),

    PNG
    media_image1.png
    856
    539
    media_image1.png
    Greyscale

and wherein the active interposer comprises: interconnection circuitry (item 200 of figure 2) configured to electrically connect the plurality of die together (in Hutton, interposer 108 may include programmable interconnect circuitry 200 that is used to form routing connections to each die 10 that is mounted on top of interposer 108 via microbumps 134 and to form routing connections to other devices on package substrate 122 or board substrate 126 via flip-chip bumps 120.  See col. 6, lines 34-45); and translation circuitry (item 280 of figure 10A) configured to translate, in the active interposer, communications from a first protocol of a first die of the plurality of die to a second protocol of a second die of the plurality of die (in Hutton, the protocol implement interface circuits such as interface circuitry 280 of FIG. 10A may be embedded as non-reconfigurable or "hard" blocks (sometimes referred to as fixed-function blocks) in interposer 108. As shown in FIG. 10A, die 10-1 (e.g., a programmable integrated circuit such as an FPGA) may be coupled to die 10-2 (e.g., a memory chip contain SRAM cells) via programmable interposer interconnect 200 and may be coupled a selected portion of transceiver devices 260. In the example of FIG. 10A, two of the four transceiver devices 260 are coupled to die 10-1 via interposer-embedded media access controllers 280 (e.g., application specific interface circuits that are embedded in interposer 108 for supporting the Ethernet protocol) while another two of transceiver devices 260 are coupled to die 10-1 without being routed through the any media access controller 280. The different MAC blocks 280 may be selectively switched into using programmable interconnect paths 200.  See col. 11, lines 18-52).
In regard to claim 2, Hutton et al. disclose wherein the interposer is coupled to the plurality of die via microbump connections (in Hutton, interposer 108 may include programmable interconnect circuitry 200 that is used to form routing connections to each die 10 that is mounted on top of interposer 108 via microbumps 134 and to form routing connections to other devices on package substrate 122 or board substrate 126 via flip-chip bumps 120.  See col. 6, lines 34-45).
In regard to claim 3, Hutton et al. disclose wherein the interconnection circuitry comprises wires coupling respective microbump connections of the plurality of die together (in Hutton, interposer 108 may include programmable interconnect circuitry 200 that is used to form routing connections to each die 10 that is mounted on top of interposer 108 via microbumps 134 and to form routing connections to other devices on package substrate 122 or board substrate 126 via flip-chip bumps 120.  See col. 6, lines 34-45).
In regard to claim 4, Hutton et al. disclose wherein the coupling the respective microbump connections of the plurality of die together comprises coupling the respective microbumps connections via the translation circuitry (in Hutton, interposer 108 may include programmable interconnect circuitry 200 that is used to form routing connections to each die 10 that is mounted on top of interposer 108 via microbumps 134 and to form routing connections to other devices on package substrate 122 or board substrate 126 via flip-chip bumps 120.  See col. 6, lines 34-45).
In regard to claim 5, Hutton et al. disclose wherein the interposer is configured to bypass the translation circuitry when the first and second protocols are a same protocol (in Hutton, the protocol implement interface circuits such as interface circuitry 280 of FIG. 10A may be embedded as non-reconfigurable or "hard" blocks (sometimes referred to as fixed-function blocks) in interposer 108. As shown in FIG. 10A, die 10-1 (e.g., a programmable integrated circuit such as an FPGA) may be coupled to die 10-2 (e.g., a memory chip contain SRAM cells) via programmable interposer interconnect 200 and may be coupled a selected portion of transceiver devices 260. In the example of FIG. 10A, two of the four transceiver devices 260 are coupled to die 10-1 via interposer-embedded media access controllers 280 (e.g., application specific interface circuits that are embedded in interposer 108 for supporting the Ethernet protocol) while another two of transceiver devices 260 are coupled to die 10-1 without being routed through the any media access controller 280. The different MAC blocks 280 may be selectively switched into using programmable interconnect paths 200.  See col. 11, lines 18-52).
In regard to claim 6, Raghava et al. disclose wherein the interconnection circuitry comprises an embedded interconnect bridge that is embedded in the interposer (in Hutton, interposer 108 of this type may include circuitry such as circuitry 200 that is primarily used for providing desired routing connections for dies 10 within multichip package 100. If desired, however, interposer 108 may contain some logic for implementing interface functionality for facilitating communications between different dies in package 100 and for performing other desired functions for the on-interposer devices. Offloading some of these functions from the on-interposer devices to interposer-embedded logic can help reduce processing requirements for the on-interposer devices.  See col. 6, lines 34-45).
In regard to claim 7, Raghava et al. disclose wherein the first protocol and the second protocols are different versions of a protocol standard (in Hutton, the protocol implement interface circuits such as interface circuitry 280 of FIG. 10A may be embedded as non-reconfigurable or "hard" blocks (sometimes referred to as fixed-function blocks) in interposer 108. As shown in FIG. 10A, die 10-1 (e.g., a programmable integrated circuit such as an FPGA) may be coupled to die 10-2 (e.g., a memory chip contain SRAM cells) via programmable interposer interconnect 200 and may be coupled a selected portion of transceiver devices 260. In the example of FIG. 10A, two of the four transceiver devices 260 are coupled to die 10-1 via interposer-embedded media access controllers 280 (e.g., application specific interface circuits that are embedded in interposer 108 for supporting the Ethernet protocol) while another two of transceiver devices 260 are coupled to die 10-1 without being routed through the any media access controller 280. The different MAC blocks 280 may be selectively switched into using programmable interconnect paths 200.  See col. 11, lines 18-52).
In regard to claim 8, Hutton et al. disclose wherein the protocol standard comprising an advance interface bus standard (in Hutton, interface circuits 270 and 272 may be communications devices that implement the same communications protocol/standard. As an example, interface circuits 270 and 272 may both serve to implement the Peripheral Component Interconnect Express (PCIe) high-speed serial computer expansion bus standard.  See col. 10, lines 34-48).
(in Hutton, the protocol implement interface circuits such as interface circuitry 280 of FIG. 10A may be embedded as non-reconfigurable or "hard" blocks (sometimes referred to as fixed-function blocks) in interposer 108. As shown in FIG. 10A, die 10-1 (e.g., a programmable integrated circuit such as an FPGA) may be coupled to die 10-2 (e.g., a memory chip contain SRAM cells) via programmable interposer interconnect 200 and may be coupled a selected portion of transceiver devices 260. In the example of FIG. 10A, two of the four transceiver devices 260 are coupled to die 10-1 via interposer-embedded media access controllers 280 (e.g., application specific interface circuits that are embedded in interposer 108 for supporting the Ethernet protocol) while another two of transceiver devices 260 are coupled to die 10-1 without being routed through the any media access controller 280. The different MAC blocks 280 may be selectively switched into using programmable interconnect paths 200.  See col. 11, lines 18-62, col. 7, lines 7-16).
In regard to claims 15-16, Hutton et al. disclose wherein the first die comprising a transceiver tile and the second die comprising a programmable logic device (in Hutton, as shown in FIG. 10A, die 10-1 (e.g., a programmable integrated circuit such as an FPGA) may be coupled to die 10-2 (e.g., a memory chip contain SRAM cells) via programmable interposer interconnect 200 and may be coupled a selected portion of transceiver devices 260. In the example of FIG. 10A, two of the four transceiver devices 260 are coupled to die 10-1 via interposer-embedded media access controllers 280.  See figure 10A, col. 11, lines 34-47).
(as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Hutton discloses a cross-sectional side view of interposer 108 showing some of the different possible routing connections that can be made using programmable interconnect fabric 200. As shown in FIG. 5, programmable interconnect circuitry 200 may be used for routing signals between different dies that are mounted on an interposer 108 (e.g., die 10-1 may be coupled to die 10-2 via inter-die routing path 230). Programmable interconnect circuitry 200 may also be used for routing signals from one or more off-interposer devices (e.g., die 10-1 may be coupled to one or more existing vertically-stacked die and/or to one or more existing off-interposer devices via path 232 and flip-chip bump 120). See col. 8, lines 56-65),

    PNG
    media_image1.png
    856
    539
    media_image1.png
    Greyscale

wherein the communication is received from the first die in a first protocol with a first set of parameters (in Raghava, the nodes 72 may include protocol translators 85, which may convert the data formats, data rates,  and/or and protocols of the NOC 70 into those associated with the interconnection resources 46 or vice versa. In other words, the protocol translators 85 may convert protocols associated with the NOC  70  into  protocols  associated  with the inter­ connection  resources  46  and  convert  protocols associated with  the  interconnection resources  46  into  protocols  associated with the NOC 70.  See para 33, 42); translating, in the interposer, the communication from (in Raghava, the nodes 72 may include protocol translators 85, which may convert the data formats, data rates,  and/or and protocols of the NOC 70 into those associated with the interconnection resources 46 or vice versa. In other words, the protocol translators 85 may convert protocols associated with the NOC  70  into  protocols  associated  with the inter­ connection  resources  46  and  convert  protocols associated with  the  interconnection resources  46  into  protocols  associated with the NOC 70.  See para 33, 42).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 9-13, 18, 20 rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Hutton et al. in view of Leong (US Pub No. 2019/01818865)
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is 
In regard to claims 9, 18, Hutton et al. disclose the claimed subject matter except the teaching of wherein translating the communications from the first protocol to the second protocol comprises translating from a first swing amplitude of the first protocol to a second swing amplitude of the second protocol.  However Leong discloses the communications from the first protocol to the second protocol comprises translating from a first swing amplitude of the first protocol to a second swing amplitude of the second protocol (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, Leong discloses transmitter circuitry in IC die 203 may include transmitter logic circuit 300 (sometimes referred to as transmitter logic) and driver circuitry 302 (sometimes referred to herein as data transmission driver circuitry). Driver circuitry 302 may include a first output driver or driver circuit such as a high-swing driver (e.g., high-swing driver 304) and a second output driver or driver circuit such as low-swing driver (e.g., driver circuit 306). Output driver 304 may be referred to as a `high-swing` driver because driver 304 may generate an output signal for driver circuitry 302 that has high voltage swings.  See para 34-35).

    PNG
    media_image2.png
    1039
    588
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Leong into the teachings of Hutton et al. because each of Leong and Hutton et al. teach the 
In regard to claim 10, Leong discloses wherein the first swing amplitude of the first protocol is higher than the second swing amplitude (in Leong, transmitter circuitry in IC die 203 may include transmitter logic circuit 300 (sometimes referred to as transmitter logic) and driver circuitry 302 (sometimes referred to herein as data transmission driver circuitry). Driver circuitry 302 may include a first output driver or driver circuit such as a high-swing driver (e.g., high-swing driver 304) and a second output driver or driver circuit such as low-swing driver (e.g., driver circuit 306). Output driver 304 may be referred to as a `high-swing` driver because driver 304 may generate an output signal for driver circuitry 302 that has high voltage swings.  See para 34-35).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Leong into the teachings of Hutton et al. because each of Leong and Hutton et al. teach the configuration on different protocols and further, because combining the prior art elements of Leong with Hutton et al. according to known methods would have yielded predictable results, using the techniques of the Leong would have improved Hutton et al. in the same way, and applying the techniques of Leong  to improve Hutton et al. would have yielded predictable results (e.g. there 
In regard to claim 11, Leong discloses wherein the first swing amplitude comprising a 0.9V amplitude and the second swing amplitude comprising a 0.4V amplitude swing (in Leong, output driver 304 may be referred to as a `high-swing` driver because driver 304 may generate an output signal for driver circuitry 302 that has high voltage swings (e.g., a voltage swing of 0 V to 1.2 V, 0 V to 1 V, 0 V to 0.8 V, 0 V to 0.6 V, 0 V to 0.5 V, 0 V to 0.4 V, 0 V to 0.3 V, or any other suitable voltage swing). Output driver 306 may be referred to as a `low-swing` driver because driver 306 may generate an output signal for driver circuitry 302 that has low voltage swings (e.g., a voltage swing of 0 V to 0.6 V, 0 V to 0.5 V, 0 V to 0.4 V, 0 V to 0.3 V, 0 V to 0.2 V, 0 V to 0.1 V, or any other suitable voltage swing).  See para 34).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Leong into the teachings of Hutton et al. because each of Leong and Hutton et al. teach the configuration on different protocols and further, because combining the prior art elements of Leong with Hutton et al. according to known methods would have yielded predictable results, using the techniques of the Leong would have improved Hutton et al. in the same way, and applying the techniques of Leong  to improve Hutton et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to provide maximum adaptability to different die configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143]
(in Leong, transmitter circuitry in IC die 203 may include transmitter logic circuit 300 (sometimes referred to as transmitter logic) and driver circuitry 302 (sometimes referred to herein as data transmission driver circuitry). Driver circuitry 302 may include a first output driver or driver circuit such as a high-swing driver (e.g., high-swing driver 304) as well as high frequency and a second output driver or driver circuit such as low-swing driver (e.g., driver circuit 306) as well as low frequency. Output driver 304 may be referred to as a `high-swing` driver because driver 304 may generate an output signal for driver circuitry 302 that has high voltage swings.  See para 34-35).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Leong into the teachings of Hutton et al. because each of Leong and Hutton et al. teach the configuration on different protocols and further, because combining the prior art elements of Leong with Hutton et al. according to known methods would have yielded predictable results, using the techniques of the Leong would have improved Hutton et al. in the same way, and applying the techniques of Leong  to improve Hutton et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to provide maximum adaptability to different die configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143]
(in Leong, transmitter circuitry in IC die 203 may include transmitter logic circuit 300 (sometimes referred to as transmitter logic) and driver circuitry 302 (sometimes referred to herein as data transmission driver circuitry). Driver circuitry 302 may include a first output driver or driver circuit such as a high-swing driver (e.g., high-swing driver 304) and a second output driver or driver circuit such as low-swing driver (e.g., driver circuit 306). Output driver 304 may be referred to as a `high-swing` driver because driver 304 may generate an output signal for driver circuitry 302 that has high voltage swings.  See para 34-35).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Leong into the teachings of Hutton et al. because each of Leong and Hutton et al. teach the configuration on different protocols and further, because combining the prior art elements of Leong with Hutton et al. according to known methods would have yielded predictable results, using the techniques of the Leong would have improved Hutton et al. in the same way, and applying the techniques of Leong  to improve Hutton et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to provide maximum adaptability to different die configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143]
In regard to claim 20, Hutton et al. disclose an interposer for a plurality of die, comprising: interconnection circuitry configured to electrically connect the plurality of die together; and translation circuitry configured to translate, in the interposer, communications from a first protocol of a first die of the plurality of die to a second protocol of a second die of the plurality of die (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Hutton discloses a cross-sectional side view of interposer 108 showing some of the different possible routing connections that can be made using programmable interconnect fabric 200. As shown in FIG. 5, programmable interconnect circuitry 200 may be used for routing signals between different dies that are mounted on an interposer 108 (e.g., die 10-1 may be coupled to die 10-2 via inter-die routing path 230). Programmable interconnect circuitry 200 may also be used for routing signals from one or more off-interposer devices (e.g., die 10-1 may be coupled to one or more existing vertically-stacked die and/or to one or more existing off-interposer devices via path 232 and flip-chip bump 120). See col. 8, lines 56-65).

    PNG
    media_image1.png
    856
    539
    media_image1.png
    Greyscale

But Hutton et al. do not disclose wherein the translation circuitry comprises: swing receiver circuitry configured to receive the communications with a FPGR first swing amplitude of the first protocol; input-output translation circuitry configured to: receive the communications from the swing receiver circuitry; and translate the communications to another frequency or switch between single and double data rates; and swing transmitter circuitry configured to transmit the translated communications to the second die with a second swing amplitude of the second protocol.  However Leong disclose wherein the translation circuitry comprises: swing receiver circuitry configured to receive the communications with a FPGA first swing amplitude of the first protocol (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, Leong discloses transmitter circuitry in IC die 203 may include transmitter logic circuit 300 (sometimes referred to as transmitter logic) and driver circuitry 302 (sometimes referred to herein as data transmission driver circuitry). Driver circuitry 302 may include a first output driver or driver circuit such as a high-swing driver (e.g., high-swing driver 304) and a second output driver or driver circuit such as low-swing driver (e.g., driver circuit 306). Output driver 304 may be referred to as a `high-swing` driver because driver 304 may generate an output signal for driver circuitry 302 that has high voltage swings.  See para 34-35).

    PNG
    media_image2.png
    1039
    588
    media_image2.png
    Greyscale

input-output translation circuitry (item 312 of figure 2) configured to: receive the communications from the swing receiver circuitry (in Leong, transmitter circuitry in IC die 203 may include transmitter logic circuit 300 (sometimes referred to as transmitter logic) and driver circuitry 302 (sometimes referred to herein as data transmission driver circuitry). Driver circuitry 302 may include a first output driver or driver circuit such as a high-swing driver (e.g., high-swing driver 304) as well as high frequency and a second output driver or driver circuit such as low-swing driver (e.g., driver circuit 306) as well as low frequency. Output driver 304 may be referred to as a `high-swing` driver because driver 304 may generate an output signal for driver circuitry 302 that has high voltage swings.  See para 34-35); and translate the communications to another frequency or switch between single and double data rates (in Leong, transmitter circuitry in IC die 203 may include transmitter logic circuit 300 (sometimes referred to as transmitter logic) and driver circuitry 302 (sometimes referred to herein as data transmission driver circuitry). Driver circuitry 302 may include a first output driver or driver circuit such as a high-swing driver (e.g., high-swing driver 304) and a second output driver or driver circuit such as low-swing driver (e.g., driver circuit 306). Output driver 304 may be referred to as a `high-swing` driver because driver 304 may generate an output signal for driver circuitry 302 that has high voltage swings.  See para 34-35); and swing transmitter circuitry configured to transmit the translated communications to the second die with a second swing amplitude of the second protocol (in Leong, transmitter circuitry in IC die 203 may include transmitter logic circuit 300 (sometimes referred to as transmitter logic) and driver circuitry 302 (sometimes referred to herein as data transmission driver circuitry). Driver circuitry 302 may include a first output driver or driver circuit such as a high-swing driver (e.g., high-swing driver 304) and a second output driver or driver circuit such as low-swing driver (e.g., driver circuit 306). Output driver 304 may be referred to as a `high-swing` driver because driver 304 may generate an output signal for driver circuitry 302 that has high voltage swings.  See para 34-35).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Leong into the teachings of Hutton et al. because each of Leong and Hutton et al. teach the configuration on different protocols and further, because combining the prior art elements of Leong with Hutton et al. according to known methods would have yielded predictable results, using the techniques of the Leong would have improved Hutton et al. in the same way, and applying the techniques of Leong  to improve Hutton et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such 

Response to Amendment
	Applicant’s arguments and amendment, see on pages 1-11, filed on December 3, 2020, with respect to the rejection of claims 1-8, 14, 17, 19 under 35USC102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration,  new grounds of rejection is made in view of Hutton et al. and Leong.
Conclusion
	All claims are rejected.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185